TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00393-CV


Intrado, Inc., Appellant

v.

Commission on State Emergency Communications, et al., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN300339, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


	Appellant Intrado, Inc. filed with this Court a motion to dismiss, informing this Court
that the parties have resolved their disputes to their mutual satisfaction.  Accordingly, we grant the
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


  
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Kidd and Patterson
Dismissed on Appellant's Motion
Filed:   August 29, 2003